4 roman d

An unpub|ishdld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

LEAH JEAN WAGNER FOOTE N/K/A No. 61850
LEAH J. WAGNER,

Appellant, F § L H 

VS.

BRIAN LYNN FOOTE, ju[_ 3 g 2913

Respondent.
T C E K. LlNDEMAN


DEPUTY CLERK

 

ORDER DISMISSING APPEAL

The parties have filed a stipulation to dismiss this appeal. We
approve the stipulation and hereby dismiss this appeal. As provided in
the stipulation, each party_shall bear their own costs. NRAP 42(b).

lt is so ORDERED.

CLERK 0F THE SUPREME CoURT
TRACIE K. LINDEMAN

dA/~wff

BY: 

0.,

cc: Hon. Bridget Robb Peck, District Judge

Carolyn Worrell, Settlement Judge

Dyer, Lawrence, Penrose, Flaherty, Donaldson & Prunty
Joseph F. Oriiici

Kathleen T. Breckenridge

Washoe District Court Clerk

SuPREME Coum'
oF
NEvAoA

CLERK’S ORDER

1b -2.£400